

Exhibit 10.36






 
Description of Compensation and Benefits for Non-Employee Directors
Active non-employee directors of United Airlines Holdings, Inc. (the “Company”)
elected by the holders of the Company’s Common Stock (for purposes of this
summary, “non-employee directors”) receive the compensation and benefits
described in this summary.
Cash and Equity Compensation. Active non-employee directors receive the
following annual cash and equity compensation: (i) cash retainer of $100,000;
(ii) grant of $170,000 of restricted stock units granted following election to
the Board at the annual meeting of stockholders and sized based on the average
of the high and low sales prices of the Company’s common stock on the date of
grant; (iii) Non-Executive Chairman receives additional cash retainer of $80,000
and additional grant of $120,000 of restricted stock units; (iv) Chair of the
Audit Committee receives $25,000 and members receive $15,000; and (v) Chair of
each of the Compensation, Executive, Finance, Nominating/Governance, and Public
Responsibility Committees receive $20,000 and members receive $12,500.
Travel Benefits.
UATP Travel Card. Each non-employee director receives a UATP Travel Card to be
used for leisure travel on the United system. The annual travel limit of the
UATP Travel Card for 2020 is $45,146.
Tax Gross-Up. Each non-employee director is entitled to an annual tax gross-up
payment for travel. The annual limit for 2020 is $31,039. The gross-up is
intended to reimburse a non-employee director for taxes incurred as a result of
including the leisure travel benefits in his or her income.
Club Membership. Each non-employee director and the non-employee director’s
spouse or qualified domestic partner receives membership in the United Club (or
any successor program).
Frequent Flyer Status. Each non-employee director and the non-employee
director’s spouse or qualified domestic partner receives Global Services status.
Lifetime Benefits. A non-employee director who (i) served as a member of the
Board on October 1, 2010 or (ii) becomes a member of the Board following October
1, 2010 and attains at least five consecutive years of service, shall be
eligible to receive, along with his or her spouse or qualified domestic partner,
a UATP Travel Card, club membership and frequent flyer status for his or her
lifetime. Non-employee directors who were eligible to receive reimbursement for
taxes incurred on post-separation flight benefits pursuant to a similar policy
with UAL Corporation or Continental Airlines, Inc. prior to October 1, 2010 will
receive tax gross-up payments for the lifetime of the non-employee director.
Survivorship Benefits. Non-employee directors elected by the holders of the
Company’s Common Stock who served as a member of the Board on October 1, 2010
will have certain survivorship benefits, which are available to such
non-employee director’s surviving spouse or qualified domestic partner. The
survivorship benefits shall include an annual survivor travel limit granted
annually on January 1 of each calendar year during the fifteen calendar year
period beginning January 1st of the calendar year following the non-employee
director’s death and ending on December 31st of the year of the fifteenth
anniversary of the non-employee director’s death (such annual survivor benefit
amount to be equal to thirty percent of the value of the annual director flight
benefit provided under the UATP at the time of such non-employee director’s
death). Survivorship benefits are not eligible to receive any form of tax
reimbursement or tax gross-up protection from the Company.
Charitable Tickets. Each non-employee director receives up to four round-trip
tickets annually to donate to qualified charities.
Charitable Contribution Matching Program. The Company will provide matching cash
payments of up to $20,000 per year to nonprofit organizations to which an active
non-employee director makes a personal contribution. In the case of each ALPA
and IAM director, the Company will provide matching cash payments to
organizations to which the director or their respective union contributes up to
$20,000 per year in the aggregate.
Directors’ and Officers’ Liability Insurance and Indemnification. The Company
has a policy that provides liability insurance for directors and officers of
United Airlines Holdings, Inc. and its subsidiaries. The Company also provides
indemnification for directors as set forth in the Restated Certificate of
Incorporation of United Airlines Holdings, Inc.





